Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction letter of 7/7/22 is acknowledged. Applicant elected Group I (claims 1-4) without traverse. Claims 6-10 and 13 are hereby withdrawn as drawn to non-elected invention.
Claims 5 and 11-12 are canceled.
Specification
The disclosure is objected for reciting hyperlink language (see for example page 34). Applicant is advised to delete hyperlink language everywhere in the disclosure in compliance with 37 CFR section 1.57(d). Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Azuma et al., “Azuma” (JP2003/265137A , 9/2003, see also its attached English translation which will be used to cite the relevant text) or, in the alternative, under 35 U.S.C. 103 as obvious over Azuma in view of Nielsen (US patent No. 5,266,473, 11/1993).
Azuma teaches about a process for forming purified thyllium seed gum (which is a type of plant hull fiber) used as a stabilizer and a dietary fiber material (with typical particle diameters of 10-20 µm (see [0026]) to be used in food industry (see for example [0001], prior to this invention. In [0011], Azuma discusses purification of thyllium seed gum followed by enzymatic hydrolysis inherently resulting in less than 25% soluble fibers and at least 40% wt.% cellulose. In [0016], pectinase (pectin lyase) and hemicellulase are listed among the enzymes which may be utilized alone or in combination, for hydrolysis in the method of Azuma. In [0017], Azuma teaches that since the purified thyllium seed gum is used as a food additive, it is desirable that the enzymes used for hydrolysis remain in the purified thyllium seed gum. In [0018-0019], the specific types of enzymes which may be used for hydrolysis together with hydrolysis reaction conditions are discussed. In [0020] and [0024] , Azuma teaches that after hydrolysis the enzymes may be denatured by heating or alcohol addition, prior to optionally going through acid hydrolysis. Azuma does not mention any filtering step(s) after enzymatic hydrolysis in said paragraphs implying that at least some of the denatured enzymes inherently remain adsorbed to its functionalized fiber particles. Therefore, it is believed that that Azuma’s teachings anticipate claims 1-4 of this invention.
However, in case applicant is not convinced that Azuma is anticipatory to this invention as it does not explicitly mention that filtration is avoided (or left out), instant invention is obvious over Azuma (cited above) in view of Nielsen.
This is because Nilsen teaches and claims that after enzyme treatment of psyllium seed husk with proteases, the enzymes are deactivated followed by drying the functionalized psyllium seed husk. Obviously, such process which skips (leaves out) filtration, results in some of the denatured enzymes be adsorbed on the functionalized psyllium seed husk.
Hence, before the ffective filing date of this invention, it would have been obvious to one of ordinary skill in the art to start with the process of Azuma and after enzymatic hydrolysis step, simply dry the functionated fiber particles as taught by Nielsen.
One of ordinary skill in the art is motivated in drying the functionated fiber particles of Azuma as taught by the process of Nielsen because firstly, Azuma teaches that for dietary applications, it may be beneficial to leave the enzymes present in the final fiber preparation and secondly, drying the functionalized fiber particles of Azuma according to Nielsen avoids lengthy and expensive filtration steps, rendering this invention obvious.
Finally, one of ordinary skill in the art has a reasonable expectation of success in drying the functionalized fiber particle of Azuma according to teachings of Nielsen because such methods have need established in the art,  prior to the effective filing of this application.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651